IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41430
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIPE ALBERTO GONZALEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-284-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Felipe Alberto Gonzalez appeals his sentence from his

guilty-plea conviction for possession with the intent to

distribute heroin.   We decline the appellee’s suggestion to

dismiss the appeal without consideration of the arguments

submitted by Gonzalez’s retained counsel.

     Gonzalez challenges the prior conviction used to enhance his

sentence pursuant to 21 U.S.C. § 851.   He contends that his prior

conviction is unconstitutional because the applicable Texas

statute at the time of that conviction, 1968, treated differently

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41430
                               -2-

males and females of the same age for purposes of trying

seventeen-year old individuals as adults.   Gonzalez’s argument is

foreclosed by the limitation period of § 851(e).   See United

States v. Gonzales, 79 F.3d 413, 426-27 (5th Cir. 1996).

     Gonzalez also challenges the district court’s decision not

to award Gonzalez the additional one-level reduction to his

offense level pursuant to U.S.S.G. § 3E1.1(b).   We detect no

clear error by the district court.   See United States v.

Williams, 74 F.3d 654, 656-57 (5th Cir. 1996).

     AFFIRMED.